Title: To Thomas Jefferson from Peter Carr, 30 April 1790
From: Carr, Peter
To: Jefferson, Thomas



Dear Sir
Spring forest April 30. 1790.

Your letter of the 28th. March was handed me on the 15th. of the present month by Mr. Randolph. I observe Coke Littleton first in the order, you would have me read the Books; but not being able to procure one in some time after I came to this place, I took up Blackstone, till Colo. Monro had an opportunity of sending Coke. No time has been lost I hope since I received him. My method is to read over every day, half of the preceeding day’s work; by this means I shall have read him twice, when I get through him once. I think my Lord seems to have been somewhat infected with the pedantry of the times in which he wrote; but is by no means as barren of entertainment as I expected to have found him. Dalrymple, Hale, and the Trials per pais have been read in their order. The first of these shall be read a second time, as I find him extremely philosophic and entertaining. He seems to have traced the system on which he writes to its true and proper source, and has certainly given a comprehensive, and masterly view of it. Were it possible at this time to want inducements or reasons to study, those given in your letter would spur me on to the attainment of what you kindly say is your wish. It should be doubly mine. I do not wish for Riches. A competency is all I desire, fully persuaded, that he whose happiness rests on any thing but resources within himself, has a slender foundation. But, the pursuit of fame, is a nobler object. I have now and then dipt into political disquisitions, and found the reading very agreeable and I suppose it will not be altogether unprofitable. Would it not be proper to read something regularly on this subject? If you think so, be so good as mention the books.
The report of the Secretary, and the debates consequent thereon in the house of Representatives, has been the subject of much controversy here. The proposition of Mr. Madison, however, seem to be approved by the sensible and disinterested, though the speculators declaim against it.
Mr. Randolph, Patsy and Polly left us a few days ago, all in good health. Poll I fear has neglected her Spanish, not being in  danger of the same penalty as when at Monticello. With respect to Spanish, I shall pursue it as soon as I receive my books from Williamsburg. My mother desires to be affectionately remembered to you, and believe me to be Dr. Sir, with every sentiment of esteem and Respect, your affectionate friend,

Peter Carr


I find but 3. first Institutes of Coke, with 7. vols. of his Reports.

